DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group II, claims 6-10.  in the reply filed on 07/26/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search all invention groups.  This is not found persuasive because applicant’s application is national stage of international patent application, there is no requirement to demonstrate search burden.  Actually, there is indeed burden to search all invention group, for example, search of invention group II does not necessarily find invention group I.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-5 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/26/2022.

Applicants failed to elect species as required in last office action, this is no compliant. For compact prosecution purpose, the requirement of election of species is withdrawn.
Claims 1-13 are pending, claims 6-10 are under examination.
Priority
	Acknowledge is made that this application is national stage of international patent application PCT/IN2018/050078, filed on 02/16/2018; which claims priority from India Patent application IN201721005531, filed on 02/16/2017.

Claim Objections
Claim 10 is objected to because of the following informalities:  an emulsifying agent as xanthan gum; Humectant as glycerin; a solubilizer as propylene glycol; selected from as. These are bad English grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a stem cell condition medium from 0.5% to 100% by weight of the composition and also one or more pharmaceutically acceptable excipients. When the stem cell condition medium is 100% by weight of the composition, it is impossible to have one or more pharmaceutically acceptable excipients. Thus, the scope and boundary of claimed invention are unclear, this is indefinite.
Claim 8 recites “the said composition is formulated as a gel, lyophilized preparation, cream, lotion, ointment, serums, mask, shampoo and lotions”, lotion (lotions) are recited twice, this is double inclusion. Furthermore, the composition can not be the combination of all those formulation at the same time. This is indefinite. It is recommended to amend the claim as “the said composition is formulated as a gel, lyophilized preparation, cream, lotion, ointment, serums, mask or shampoo”.
Claim 9 recites Markush group in an improper way “selected from the group comprising” that should be “selected from the group consisting of”. This is indefinite.
Claim 10 recites “an anti-oxidant selected from EDTA”, since there is only one ingredient “EDTA”, there is nothing else to select. This is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vizoso Pineiro et al. (EP2770050) in view of Mathen (IN1471/MUM/2014), Nixon (WO2007070850).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Vizoso Pineiro et al.  teaches a method for isolating stem cells comprising preparing a cell suspension from uterine cervix tissue, to the stem cells isolated
by said method, and to the conditioned medium obtained from the culture of said stem cells. The invention also encompasses the use of said stem cells or conditioned medium for treating or preventing cancer, inflammatory diseases, autoimmune diseases, chronic pathologies or infectious diseases, as well as for cosmetic treatment (abstract). Preferably, the cells will be cultured without differentiation, using a suitable cell culture media, at the appropriate cell densities and culture conditions. Thus, cells
are cultured without differentiation on a solid surface, in the presence of a suitable cell culture medium [e.g. DMEM, DMEM-F12, alpha-MEM, RPMI, typically supplemented with 5-25% (e.g. 20%) of a suitable serum (page 4, [0020]). Thus, in another aspect, the invention relates to a conditioned medium, hereinafter "conditioned medium of the
invention", obtained by a method comprising: (a) Incubating the isolated stem cell of the invention or the cell population of the invention, and (b) Removing the cells from the culture medium. As used herein, the term "conditioned medium" refers to the spent media harvested from cultured cells, i.e. from the cultured cells of the invention (uterine cervix stem cells). The conditioned medium contains metabolites, growth factors, and extracellular matrix proteins secreted into the medium by the cultured cells. Examples of each component include, but not limiting to, metabolites such as glucose, amino acids, nucleosides, etc.; growth factors, such as interleukins, EGF (epidermal growth factor), PDGF (platelet-derived growth factor), etc.; and matrix proteins such as collagen,
fibronectin, various proteoglycans, etc. The conditioned medium of the invention is produced by culturing the isolated cell of the invention under suitable conditions and for a time sufficient for the cells to secrete the active compounds into the medium. Suitable cell culture medium for culturing the cells of the invention comprises, for example, DMEM, DMEM-F12 or alpha-MEM, RPMI, typically supplemented with 5-25% (e.g. 20%) of a suitable serum. Once the cell of the invention is isolated, both the cell and the conditioned medium obtained from it can be use for manufacture a pharmaceutical composition. Thus, in another aspect, the invention relates to a pharmaceutical composition comprising an isolated stem cell, a cell population, or the conditioned medium of the invention, hereinafter "pharmaceutical composition of the invention",
and an acceptable pharmaceutically carrier and/or an adjuvant (page 6-7, [0043-0049]). In another aspect, the present invention also relates to the cell, the cell population, the conditioned medium or the pharmaceutical composition of the invention for use in a cosmetic treatment. In the present invention the term "cosmetic treatment" refers to the treatment to ameliorate the appearance of the skin, e. g. by improving the skin texture, in particular for the application to aged skin, in particular to crinkled, wrinkled and/or dimpled (cellulite) skin. In this case, the cosmetic preparation is preferably formulated as cream, lotion, gel or wax, and may comprise a compound for improving the cosmetic effect. The cosmetic preparation is preferably applied cutaneously, subcutaneously or percutaneously, either topically, transdermally, intradermally or interepidermally. Advantageously the stem cell, the cell population, the conditioned medium or the pharmaceutical composition of the invention can be applied as easy as cosmetic filler, known from the state of the art (page 10, [0068-0069]). 
Mathen teaches a method of separation of human serum from human fresh frozen plasma (FFP). The invention also discloses a method of culturing and cryopreserving clinical grade Human Mesenchymal Stem Cells using human serum recovered from human fresh frozen plasma (FFP), under xeno-free conditions, useful for therapeutic purposes (abstract). 
Nixon teaches compositions containing growth agents synthesized from cultured cells from skin. Skin cells such as keratinocytes and dermal fibroblasts are cultured in vitro in cell medium and in the course of culture the cultured cells synthesize and secrete agents into the cell medium. The medium containing agents are collected and incorporated into pharmaceutical or cosmetic preparations to treat an individual. The preparation is applied and has a rejuvenating effect on the cells and tissue (abstract). Cytokines and growth factors that are produced by cultured skin constructs
that are a feature of this invention include, but are not limited to: basic fibroblast growth
factor (bFGF); epidermal growth factor (EGF); keratinocyte growth factor (KGF);
transforming growth factor alpha (TGFa); transforming growth factor beta (TGFJ3), including transforming growth factorbeta-1 (TGFjH) and transforming growth factorbeta-2 (TGFj32); granulatory colony stimulating factor (GCSF); insulin-like growth factor (IGF); vascular endothelial growth factor (VEGF), and tumor necrosis factor (TNF). In the chemokine subset, interleukins affect cell apoptosis. A number of interleukins including interleukin-1, interleukin-6, interleukin-8, interleukin-11 are also synthesized by the developing skin construct and are also a feature of this invention. It should be noted that the aforementioned terms in parentheticals are abbreviations commonly known and used in the art for the formal nomenclature preceding them (page 10, [0034]). 
Other cytokines and growth factors that comprise the cultured skin agents of the invention comprise: Amphiregulin; Angiogenin; Angiopoietin-2; DTK; EGF-R; ENA-
78; FAS; FGF-1; FGF-2; FGF-6; FGF-7; FGF-9; FIT-3 ligand; GCP-2; G-CSF; GM-CSF;
ORO-alpha; HGF; IGF-1; IGF-2; IGFBP-2; IL-11; IL-lalpha; IL-lbeta; L-1RA; IL-6; IL-6R;
IL-8; Leptin; MCP-1; MCP-2; M-CSF; Osteoprotegrin; PDGF; PIGF; RANTES; Stem Cell
Factor; TGFalpha; TGFbetal; TGFbeta2; TGFbeta3; TIMP-1; TIMP-2; TRAIL; UPAR; and VEGF. It should be noted that the aforementioned terms are abbreviations commonly known and used in the art and the long form nomenclature for each term is incorporated herein by reference (page 10-11, [0035]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Vizoso Pineiro et al.   is that Vizoso Pineiro et al.    do not expressly teach serum extracted from FFP growth factors in claim 7. This deficiency in Vizoso Pineiro et al.   is cured by the teachings of Mathen and Nixon.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vizoso Pineiro et al., as suggested by Mathen and Nixon,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have serum from FFP because FFP is a suitable material to make serum as suggested by Mathen. MPEP 2144.07. Therefore, it is obvious for one of ordinary skill in the art to have serum from FFP and produce instant claimed invention with reasonable expectation of success.
Regarding claim 6, prior arts teach a cosmetic composition comprising a excipient and stem cell condition medium obtained by cultivating  stem cells in a culture medium supplemented with 5-25% (e.g. 20%) of a suitable serum from FFP. Since the range of a stem cell condition medium is so broad from 0.5% to 100%, it is obvious to  have such claimed range in the cosmetic composition with reasonable expectation of success.
Regarding claim 7, since Nixon teaches each of cited growth factors in claim 7 in the course of culture, and prior arts teaches the same or substantially same culture process and stem cell condition medium, the same culture process and stem cell condition medium are expected to have the same growth factors in the claimed range with reasonable expectation of success.
Regarding claim 8, Vizoso Pineiro et al.    teaches cosmetic composition in the form of lotion.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vizoso Pineiro et al. (EP2770050) in view of Mathen (IN1471/MUM/2014), Nixon (WO2007070850), as applied for above 103 rejections for claims 6-8, further in view of Stack (US20020037268).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Vizoso Pineiro et al., Mathen  and Nixon teaching have already been discussed in the above 103 rejection and are incorporated herein by reference.
Stack teaches  An antimicrobial sanitizing  lotion produced by a method comprising the steps of: 1) forming a surfactant phase mixture, based upon a percentage by weight of the total composition, by first combining 83.5 wt.% deionized water, 0.16 wt. % EDTA  Sodium Salt and 0.35 wt.% of an acrylic polymer (claim 17).
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Vizoso Pineiro et al. is that Vizoso Pineiro et al. do not expressly teach EDTA. This deficiency in Vizoso Pineiro et al. is cured by the teachings of Stack.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vizoso Pineiro et al., as suggested by Stack,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include EDTA from 0.05% to 2% because EDTA is a suitable ingredient in lotion, MPEP 2144.07. Under guidance from Stack teaches lotion comprising EDTA at 0.16%, it is obvious for one of ordinary skill in the art to include EDTA from 0.05% to 2% and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613